UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
____________________________________

LERONE NESMITH,

                         Plaintiff,             6:17-cv-06797-MAT
          -v-                                    DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                  Defendant.
____________________________________

                                    INTRODUCTION

     Lerone Nesmith (“Plaintiff”), represented by counsel, brings

this action pursuant to Title XVI of the Social Security Act (“the

Act”),    seeking    review    of     the    final    decision      of   the   Acting

Commissioner of Social Security (“Defendant” or “the Commissioner”)

denying his application for supplemental security income (“SSI”).

The Court has jurisdiction over the matter pursuant to 42 U.S.C.

§ 1383(c). Presently before the Court are the parties’ competing

motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. For the reasons set forth below,

Plaintiff’s motion is granted to the extent that the matter is

remanded to the Commissioner for further administrative proceedings

consistent with this Decision and Order and Defendant’s motion is

denied.

                             PROCEDURAL BACKGROUND

     On February 5, 2015, Plaintiff protectively filed for SSI,

alleging disability         beginning       January   1,    2015.   Administrative

Transcript      (“T.”)    119-20.     The    claim    was   initially     denied   on
June 16, 2015, and Plaintiff timely requested a hearing. T. 138-40.

On October 26, 2016, a hearing was conducted in Rochester, New York

by administrative law judge (“ALJ”) Roxanne Fuller. T. 31-69.

Plaintiff appeared with his attorney and testified. An impartial

vocational expert (“VE”) also testified via telephone.

      The ALJ issued an unfavorable decision on April 10, 2017.

T. 11-24. Plaintiff timely requested review of the ALJ’s decision

by   the    Appeals    Council.    T.   205.   The   Appeals   Council   denied

Plaintiff’s request for review on September 19, 2017, making the

ALJ’s decision the final decision of the Commissioner. T. 1-6.

Plaintiff then timely commenced this action.

                                THE ALJ’S DECISION

      The    ALJ      applied     the   five-step     sequential   evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 416.920(a).

      At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since the

alleged onset date. T. 16.

      At step two, the ALJ determined that Plaintiff suffered from

the “severe” impairments of: degenerative disc disease of the

cervical and lumbar spine; degenerative joint disease of the right

shoulder with rotator cuff tendinopathy; history of right knee ACL

tear and degenerative changes; depression; anxiety; unspecified

psychotic disorder; and substance abuse. Id. The ALJ determined


                                         2
that Plaintiff’s medically determinable impairments of hypertension

and asthma did not demonstrate significant dysfunction or require

aggressive treatment for management and thus were non-severe. Id.

     At step three, the ALJ found that Plaintiff does not have an

impairment or combination of impairments that met or medically

equaled an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. Id. Before proceeding to step four, the ALJ assessed

Plaintiff as having the residual functional capacity (“RFC”) to

perform sedentary work as defined in 20 C.F.R. § 416.967(a), with

the following additional limitations: can occasionally climb ramps,

stairs, ladders, ropes, or scaffolds; can occasionally balance,

stoop kneel, crouch, or crawl; can frequently reach in front with

his right dominant arm; can occasionally reach overhead with his

right   dominant   arm;     can   frequently    handle   objects    (gross

manipulation) with his right dominant hand; can frequently finger

objects (fine manipulation) with his right dominant hand; and is

able to perform simple, routine, and repetitive tasks. T. 18.

     At step four, the ALJ determined that Plaintiff was unable to

perform any past relevant work. T. 22. At step five, the ALJ relied

on the VE’s testimony to find that, taking into account Plaintiff’s

age, education, work experience, and RFC, there are jobs that exist

in significant numbers in the national economy that Plaintiff can

perform, including the representative occupations of food and

beverage   order   clerk;   table   worker;    and   surveillance   system


                                    3
monitor. T. 23. The ALJ accordingly found that Plaintiff was not

disabled as defined in the Act. T. 24.

                                    SCOPE OF REVIEW

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).




                                              4
                                DISCUSSION

      Plaintiff contends that remand of this matter is warranted

because the ALJ’s decision is unsupported by substantial evidence.

Specifically, Plaintiff argues that: (1) the ALJ erred by ignoring

the opinion of Plaintiff’s treating doctor and further erred by

failing to give that opinion any weight; (2) the ALJ’s RFC finding

is inconsistent with substantial evidence regarding Plaintiff’s

difficulties with attention and the ALJ’s own findings regarding

Plaintiff’s limitations in concentration, persistence, and pace;

and (3) the ALJ failed to incorporate Plaintiff’s limitations

relating to his severe impairment of the cervical spine into the

RFC   assessment,   resulting    in       an    RFC    finding      not   based   on

substantial evidence. For the reasons discussed below, the Court

finds remand of this matter is warranted for further administrative

proceedings.

I.    Failure to Properly Assess               and    Weigh   All    Opinions     of
      Dr. Berthollet Bavibidila

      Plaintiff contends the ALJ erred when she failed to discuss or

weigh   the   October   17,   2016    opinion         of   Plaintiff’s    treating

physician, Dr. Bavibidila. The Commissioner concedes the ALJ failed

to explicitly address Dr. Bavibidila’s October 2016 opinion, but

argues the error was harmless. For the reasons set forth below, the

Court agrees with Plaintiff that the ALJ’s failure to discuss

Dr. Bavibidila’s October 2016 opinion was not harmless and warrants

remand.

                                      5
     On   December    19,       2015,   Plaintiff’s           treating    physician,

Dr. Bavibidila completed a Physical Assessment for Determination of

Employability. T. 437-41. Dr. Bavibidila reported right shoulder

pain and right knee pain as Plaintiff’s chief complaints and opined

Plaintiff’s ability to walk and stand was limited to one to two

hours each during an eight hour workday. T. 440. Dr. Bavibidila

also opined Plaintiff would be limited to pushing, pulling, and

bending, and lifting or carrying for a total of one to two hours

during an eight hour workday. Id.

     On   October    17,   2016,    Dr.       Bavibidila      updated    Plaintiff’s

Physical Assessment for Determination of Employability, opining

Plaintiff was limited to sitting for one to two hours during an

eight hour workday, and only able to sit for forty-five minutes at

a time before experiencing pain. T. 546. Dr. Bavibidila also

completed a new Physical Treating Medical Source Statement on

October   17,   2016.      T.     549-53.         In   this     source   statement,

Dr. Bavibidila noted Plaintiff’s symptoms included neck, lower

back, and   right    shoulder      pain.      T    549.   Dr.   Bavibidila    opined

Plaintiff’s depression and anxiety affected Plaintiff’s physical

condition and that Plaintiff’s pain would frequently interfere with

his attention and concentration needed to perform even simple tasks

during a typical workday. T. 550. Finally, Dr. Bavibidila noted

that no functional assessment had been performed for the purposes

of that opinion. T. 553.


                                          6
     In her decision, the ALJ noted that Dr. Bavibidila submitted

a medical source statement indicating Plaintiff could walk or stand

one to two hours; sit more than four hours; and push, pull, bend,

lift, or carry one to two hours. T. 20 citing T. 440. The ALJ also

noted Dr. Bavibidila’s October 2016 update to the December 2015

source statement that Plaintiff could only sit for one to two

hours. T. 20 citing T. 546. However, the ALJ made no mention of

Dr. Bavibidila’s separate source statement from October 17, 2016,

opining that Plaintiff’s pain would frequently interfere with his

attention and concentration. This was plainly error by the ALJ.

     The    Commissioner    argues   this   error   is   harmless     because

Dr. Bavibidila did not complete a functional assessment at the time

he gave his October 2016 source statement. The Commissioner further

argues that even had the opinion been properly considered by the

ALJ, there is no reasonable likelihood that Dr. Bavibidila’s

statements would change the ALJ’s determination. That conclusion is

based on conjuncture inconsistent with the medical record.

     It    is   well   established   that   the   opinion   of   a   treating

physician is entitled to controlling weight if well supported by

clinical and laboratory techniques and is not inconsistent with

other substantial evidence. See 20 C.F.R. § 416.927; see also Clark

v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998) (treating

physician rule grants controlling weight to opinion of treating

physician). Where the ALJ does not give controlling weight to the


                                     7
treating physician, courts in this Circuit require that the ALJ

provide explanations, or “good reasons” for doing so. See Halloran

v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004); Schaal v. Apfel, 134

F.3d   496,    505    (2d     Cir.   1998).    Furthermore,   when   a   treating

physician’s opinion is not given controlling weight, the ALJ must

apply various factors to ascertain the weight to give the opinion:

(1) the frequency of examination and the length, nature and extent

of the treatment relationship; (2) the evidence in support of the

opinion; (3) the opinion’s consistency with the record as a whole;

(4) whether the opinion is from a specialist; and (5) other

relevant factors. See 20 C.F.R. § 416.927; see also Rosa v.

Callahan, 168 F.3d 72, 78 (2d Cir. 1999).

       It is the ALJ’s obligation to properly support her opinion

with substantial evidence. In particular, the treating physician

rule in effect at the time the ALJ issued her decision required the

ALJ to give controlling weight to the opinions of Dr. Bavibidila,

or otherwise explain why those opinions were rejected. While the

ALJ    met    her    burden    for   the   December   2015    opinion    and   its

supplement, she failed to meet her burden for the October 2016

opinion relating to Plaintiff’s pain interfering with his attention

and concentration. See T. 20. Rejecting Dr. Bavibidila’s October

2016 opinion falls within the ALJ’s discretion, so long as she

provided “good reasons” for doing so. See Halloran, 362 F.3d at 32.

However, the ALJ failed entirely to mention the October 2016


                                           8
opinion, let alone provide reasons for not giving it controlling

weight pursuant to the treating physician rule. Accordingly, the

Court finds that remand for further administrative proceedings is

necessary.

     The Court does not accept the Commissioner’s after-the-fact

justification of the ALJ’s failure to consider Dr. Bavibidila’s

October 2016 statement. See McCray v. Berryhill, No. 6:17-cv-06478-

MAT, 2018 WL 3386338, at *5 (W.D.N.Y. July 12, 2018) (rejecting the

Commissioner’s post hoc justifications for the weight applied to

the opinion of plaintiff’s treating opinion). The Commissioner

specifically argues there was no need to include Dr. Bavibidila’s

October   2016   opinion   that   Plaintiff’s   pain   would   frequently

interfere with his attention and concentration because a functional

assessment was not completed at the time the opinion was made and

because Dr. Bavibidila’s opinion was inconsistent with the other

evidence of record. However, the ALJ made no note of these reasons

in her decision, and it would inappropriate for the Court to uphold

the determination based upon them. See, e.g., Snell v. Apfel, 177

F.3d 128, 134 (2d Cir. 1999) (“A reviewing court may not accept

. . . counsel’s post hoc rationalizations for agency action.”).

Remand of this matter is necessary so that the Commissioner can, in

the first instance, appropriately consider and weigh all the

medical opinions of record, as the applicable regulations require.




                                    9
II.    Plaintiff’s Additional Arguments

       Finding remand necessary for the reasons explained above, the

Court need not and does not reach Plaintiff’s remaining argument

concerning the limitations associated with Plaintiff’s cervical

spine impairments. Upon remand, the ALJ should fully consider the

limitations associated with Plaintiff’s cervical spine impairments

evidenced in the medical record. In particular, the ALJ should

include an assessment of all the functional limitations noted by

consultative examiner Dr. Harbdinder Toor in his May 2015 source

statement.

                                CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Doc. 10) is granted to the extent that this matter

is    remanded   to   the   Commissioner    for   further   administrative

proceedings      consistent   with   this     Decision   and   Order.   The

Commissioner’s opposing motion for judgement on the pleadings

(Doc. 13) is denied. The Clerk of the Court is directed to close

this case.


       ALL OF THE ABOVE IS SO ORDERED.

                                                S/Michael A. Telesca
                                           _____________________________
                                           HONORABLE MICHAEL A. TELESCA
                                           United States District Judge


       Dated:     November 19, 2018
                  Rochester, New York


                                     10
